Citation Nr: 0629156	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  97-15 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for ovarian cancer, status 
post hysterectomy with bilateral salpingo-oophorectomy, 
claimed as due to use of a Dalkon Shield intrauterine device 
(IUD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler




INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1974.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
requested a travel Board hearing which was scheduled in April 
2003, however, she failed to appear.  This matter was 
previously remanded in October 2003 and March 2005.



FINDING OF FACT

Ovarian cancer, status post hysterectomy with bilateral 
salpingo-oophorectomy, was not manifested in service, nor is 
ovarian cancer, status post hysterectomy with bilateral 
salpingo-oophorectomy, otherwise related to the veteran's 
active duty service.



CONCLUSION OF LAW

Ovarian cancer, status post hysterectomy with bilateral 
salpingo-oophorectomy, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for ovarian cancer, status 
post hysterectomy with bilateral salpingo-oophorectomy, prior 
to enactment of the VCAA.  The veteran's appeal stems from a 
November 1995 rating decision which denied service 
connection.  In April 2003, February 2004, and March 2005, 
VCAA letters were issued to the veteran.  Collectively, the 
VCAA letters notified the veteran of what information and 
evidence is needed to substantiate her claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in October 2003 and March 2005 to ensure compliance 
with the assistance provisions of the VCAA.  Collectively, 
the contents of the VCAA notices issued fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the appellant letters in April 2003, February 
2004, and March 2005, in which it advised the veteran of the 
evidence necessary to support her service connection claim.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of service connection on appeal.

Criteria & Analysis

The veteran claims entitlement to service connection for 
ovarian cancer, status post hysterectomy with bilateral 
salpingo-oophorectomy, claimed as due to use of a Dalkon 
Shield IUD.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service medical records reflect that in February 1974, the 
veteran underwent gynecological insertion of a Dalkon shield 
IUD.  Subsequently, in July 1974, she complained of problems 
related to the contraceptive device.  

Post-service medical records reflect that in 1989, the 
veteran had an ectopic pregnancy, tubal type.  In July 1992, 
a diagnosis of Sertoli-Leydig tumor, stage I, grade III, of 
her right ovary was rendered.  Pathology analysis revealed 
the tumor to be malignant, and in July 1992 she underwent a 
hysterectomy and bilateral salpingo-oophorectomy.  

The veteran contends that her diagnosed ovarian cancer was as 
a result of the use of the Dalkon shield IUD in service.  
There are several opinions on file with regard to the 
veteran's contention.  

The veteran underwent a VA examination in July 1995, and the 
examiner opined that the veteran's tumor was not caused by, 
related to, or associated in any way with prior use of the 
Dalkon shield IUD.  

In August 1998, the veteran's private physician, Robert B. 
Domush, M.D., reviewed the veteran's medical records, noting 
the well recorded gynecological complications of the Dalkon 
Shield.  Dr. Domush opined that in all probability the 
veteran had tubal damage secondary to the IUD.  

In February 2004, the veteran underwent a VA examination with 
a gynecologist.  The examiner reviewed the claims folder, and 
conducted an examination of the veteran.  The examiner 
acknowledged that the veteran had a Dalkon shield inserted 
during active duty service, noting that it is a well-known 
risk factor for tubal disease and higher incident of ectopic 
pregnancies, which the veteran had.  The examiner opined, 
however, that there is no connection between using the Dalkon 
shield and having an increased incident of ovarian tumors, 
for which she had to have the hysterectomy and bilateral 
salpingo-oophorectomy.  

In April 2006, the veteran underwent a VA examination with an 
oncologist.  In May 2005, the examiner had reviewed the 
veteran's claims folder, opining that there is no etiologic 
association between the use of a Dalkon Shield IUD and 
ovarian cancer.  Upon physical examination of the veteran, to 
include further evaluation and data, the examiner reiterated 
the opinion that there is no association between the use of 
the Dalkon Shield and ovarian cancer.  The examiner noted 
that her ovarian caner was a very rare type, which was a 
Sertoli-Leydig cell tumor which was producing testosterone.  
The examiner noted that he explained to the veteran that the 
use of the Dalkon Shield could not be associated 
etiologically with her Sertoli-Leydig ovarian tumor, and the 
veteran indicated her understanding of this conclusion.

Based upon a review of the medical opinions of record and 
treatises submitted by the veteran, it is clear that the 
insertion of a Dalkon Shield IUD constitutes a higher risk of 
incurring tubal disease and an ectopic pregnancy.  The 
question, however, before the Board is whether the use of a 
Dalkon Shield IUD caused the veteran's ovarian cancer, which 
resulted in a hysterectomy with bilateral salpingo-
oophorectomy.  The veteran was afforded VA examinations with 
a gynecologist and an oncologist, who both opined that the 
use of a Dalkon Shield IUD could not be associated 
etiologically with ovarian cancer.  The Board accepts the 
February 2004 and April 2006 VA opinions as being the most 
probative medical evidence on the subject, as both opinions 
were based on a thorough physical examination of the veteran, 
a review of all historical records, and the opinions contain 
detailed rationale for the medical conclusions.  See Boggs v. 
West, 11 Vet. App. 334, 343 (1998).  Given the depth of the 
examination reports, and the fact that it was based on a 
review of the applicable record, the Board finds such 
opinions probative and material to the veteran's claim.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board acknowledges the veteran's contentions and 
sympathizes with her situation, however, it is well 
established that as a layperson, the veteran is not capable 
of opining as to the nature or etiology of her disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has otherwise not submitted any objective medical evidence to 
support an etiological relationship to her in-service 
insertion of the Dalkon Shield IUD with incurrence of ovarian 
cancer.  

In summary, there is no competent evidence to support an 
etiological relationship between the veteran's ovarian 
cancer, status post hysterectomy with bilateral salpingo-
oophorectomy, and her use of a Dalkon Shield IUD.  Thus, 
service connection for ovarian cancer, status post 
hysterectomy with bilateral salpingo-oophorectomy is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


